Case: 21-10466 Doc:31_ Filed: 06/23/21 Page: 1of1

FILED

JUN 23 2021

B 2160A (Form 2100A) (12/15)
DOUGLAS E. WEDGE

.5. BANKRUPTCY COURT
UNITED STATES BANKRUPTCY C@isiz? oe OF OKLAHOMA
Western District of Oklahoma

In re Billy Ray Tucker ; Case No. 21-10466

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

 

 

Limosa, LLC Argolica, LLC
Name of Transferee Name of Transferor
Name and Address whcre notices to transferee Court Claim # (if known): 3-1
-Should be sent: | A-count of Claim: _____ $47,494.94
c/o SN Servicing Corporation Date Claim Filed: __ 05/12/2021

323 Fifih Street
Eureka, CA 95501
Phone: 800.603.0836 Phone:
Last Four Digits of Acct #:__— 9239 Last Four Digits of Acct. #: 9239

 

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:

 

Last Four Digits of Acct #:

Date:_ 06/18/2021

 

 

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
